DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are pending and under consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 3, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to for the following reasons:
i) In Figures 2A and 2B dots corresponding to different conditions are all in the same shade of grey.
ii) In Figures 3A and B the different lines are indistinguishable. Further, the Brief Description of Fig. 3A refers to blue and orange lines which are not presented in color.
iii) In Figure 4 the different lines cannot be distinguished from each other.
iv) In Figures 6A-D the different lines are the same grey color.
v) In Figure 7 the different lines are the same grey color. Further, the description of Fig. 7 refers to purple lines.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Specification
The disclosure is objected to because of the following informalities: the brief description of Fig. 7 reads as follows:
“FIG. 7 shows according to an exemplary embodiment of the invention.” 
This sentence does not specify what the figure shows. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is drawn to a method of quantifying transplant-derived circulating donor-derived cell-free DNA in the absence of a donor genotype, comprising: 
(a) extracting a blood sample from a transplant recipient; 
(b) isolating circulating nucleotide acids from the plasma of the extracted blood sample;
(c) performing an unbiased sequencing on the isolated circulating nucleotide acids using a first computer-implemented method; 
(d) estimating and quantifying the donor-derived cell-free DNA based on genotyping from only the transplant recipient using a second computer-implemented method; and 
(e) outputting the quantified transplant-derived circulating donor-derived cell-free DNA, wherein the method is performed in the absence of a donor genotype; 
wherein both computer-implemented methods and the outputting are executed by a computer device, and 
wherein the method does not use targeted PCR amplification.
However, Applicant was not in possession of the invention as claimed. 
First, claim 1 in step (c) requires sequencing of cell-free nucleic acids using “a first computer-implemented method”. Since the term “sequencing” usually means performing sequencing library preparation and performing a sequencing run, Applicant did not show that every step of cfDNA sequencing was performed by a method implemented in its entirety by a computer. 
Further, Applicant did not describe any method of genotyping which is performed entirely by a computer-implemented method. Applicant did not describe any method in which a computer outputs cell-free DNA as a result of performed calculations. A computer can output a value of the quantity of cfDNA, but not the cfDNA itself.
Finally, Applicant did not describe any method which is performed in the absence of a donor genotype and where the method does not use targeted PCR amplification (since Applicant did not define the term “targeted PCR amplification, any PCR amplification is considered to anticipate this term).
Specifically, page 14, lines 19-23 and page 15, lines 1-5, state the following:
“The cfDNA sequencing and genotyping data for heart and lung transplant recipients was available from our previous studies [8,9]. Additional dd-cfDNA measurements were performed for bone marrow transplant patients (8 patients, 76 samples), using methods previously described [8,9]. In short, recipient plasma was collected at several time points before the transplant procedure (two time points) and at several time points after transplantation sequenced. cfDNA was purified from plasma and sequenced (Illumina HiSeq 200 or HiSeq 2500 1x 50 bp or 2 x 100 bp). Donor and recipient genotyping was performed using Illumina whole-genome arrays HumanOmni2.5-8 or HumanOmni1 prior to the transplant.”(emphasis added by examiner)
	Reference 8 is De Vlaminck I, Valantine H A, Snyder T M, Strehl C, Cohen G, Luikart H, et al. Circulating cell-free DNA enables noninvasive diagnosis of heart transplant rejection. Sci Transl Med. 2014; 6: 241ra77. doi:10.1126/scitranslmed.3007803 (cited in the IDS). On page 7, fourth paragraph, the authors stated:
“Pretransplant whole-blood samples were collected from the donor and recipient for SNP genotyping. …” (emphasis added by examiner)
	Page 7, 9th paragraph reads as follows:
“Whole-blood samples were collected from the donor and recipient. DNA was purified from whole blood (DNeasy Blood & Tissue Kit, Qiagen) and amplified (REPLI-g Mini Kit, Qiagen). Genotyping was performed on Illumina whole-genome arrays (HumanOmni2.5-8 or HumanOmni1).” (emphasis added by examiner)
	Therefore, Applicant did not describe any method which was performed in the absence of a donor genotype or without amplification.
In conclusion, Applicant was not in possession of the invention as claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claims 1-3 are indefinite in claim 1. Claim 1 recites the limitation "the donor-derived cell-free DNA" in line 8.  There is insufficient antecedent basis for this limitation in the claim. The previous steps of claim 1 refer to circulating nucleic acids, not circulating cell-free DNA.
B) Claims 1-3 are indefinite in claim 1. Claim 1 is indefinite over the recitation of “…outputting the quantified transplant-derived circulating donor-derived cell-free DNA…” Since the preceding step (d) requires estimation and quantification of donor-derived cell-free DNA using a computer-implemented method, one of ordinary skill in the art would expect a number corresponding to such estimate, not an output of cfDNA.
C) Claims 1-3 are indefinite in claim 1. Claim 1 is indefinite over the recitation of “…wherein the method is performed in the absence of a donor genotype”. It is not clear what this limitation means. The method’s preamble states “a method of quantifying transplant-derived circulating donor-derived cell-free DNA…”. Therefore, since the donor cfDNA has to be present in the sample, it inherently possesses a certain genotype, thus it is not clear what this limitation means.
D) Claim 2 is indefinite over the recitation of “…whole genome sequencing followed by imputations”. Applicant did not define the term “imputations”, therefore the claim does not have clear metes and bounds.
E) Claim 3 is indefinite over the recitation of “…wherein the transplant recipients are solid organ transplant…”. It is not clear how a transplant recipient can be a transplant, therefore the claim does not have clear metes and bounds.
No references were found teaching or suggesting the instant claims. The closest prior art reference, Grskovic et al. (J. Mol. Diagn., vol. vol. 18, pp. 890-902, 2016), teaches determination of a quantity of donor-derived cell-free DNA in transplant recipients without relying on donor genotype, but teach PCR amplification of the SNPs involved in such determination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        January 6, 2022